Fourth Court of Appeals
                                   San Antonio, Texas
                                          August 3, 2017

                                      No. 04-17-00374-CV

                    IN THE INTEREST OF A.N.S. AND J.J.S., Children,

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-PA-02243
                          Honorable Richard Garcia, Judge Presiding

                                         ORDER
Sitting:       Sandee Bryan Marion, Chief Justice
               Karen Angelini, Justice
               Marialyn Barnard, Justice

        This is an accelerated appeal from an order providing for conservatorship of the two
children subject to the proceeding. Appellant’s brief was originally due on July 31, 2017.
Appellant is represented on appeal by Mr. Manuel C. Rodriguez, Jr. On July 31, 2017, Mr.
Rodriguez filed a “Notice Regarding Jurisdiction,” in which Mr. Rodriguez states his belief that
this court lacks jurisdiction over this appeal. Our review of the clerk’s record on appeal indicates
we have jurisdiction; therefore, Mr. Rodriguez’s request for “further relief” is DENIED.

        Mr. Rodriguez is ORDERED to file appellant’s brief no later than August 21, 2017. Any
future request for an extension of time in which to file appellant’s brief is disfavored.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of August, 2017.



                                                     ___________________________________
                                                     Luz Estrada
                                                     Chief Deputy Clerk